Citation Nr: 1618196	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  08-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lymph node disorder, to include as a result of exposure to herbicides.  

2. Entitlement to a higher initial rating for the residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969, including service in the Republic of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in December 2006 and the VA Appeals Management Center (AMC) in March 2010.  

In March 2010, the AMC assigned an initial noncompensable rating for the service-connected residuals of the Veteran's prostate cancer, which the Veteran appealed.  In July 2014, the RO granted the Veteran an initial rating of 40 percent, effective July 7, 2006, and a rating of 60 percent, effective January 21, 2014.  However, as these grants did not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).      

The Veteran appeared at a videoconference hearing before the undersigned in October 2009.  A transcript is associated with the claims file.  

The Board remanded the Veteran's claim for service connection for a lymph node disorder for further development in December 2009.

In August 2011 and in December 2011, the Board, in pertinent part, sent the case out for a Veterans Health Administration (VHA) expert opinion and a clarifying opinion, respectively.  In June 2012, the claim was again remanded for additional development.  

The issue of entitlement to a higher initial rating for the residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of Hodgkin's disease. 

2. The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to herbicides.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a lymph node disorder, to include Hodgkin's disease, was incurred as due to active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a lymph node disorder has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Finally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Hodgkin's disease and non-Hodgkin's lymphoma, shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

The Veteran has contended that he developed a lymph node disorder due to his exposure to herbicides during his period of service.  As noted in a previous Board decision, the Veteran has been found to have been present in Vietnam for at least a period of two hours on May 28, 1967 while en route to duty in Thailand and Laos.  Therefore, his exposure to herbicides is conceded.  

Throughout the appeal period, multiple lymph nodes conditions have been reported.  Records from the Veteran's oncologist, L. Gressot, state that the Veteran reported that a biopsy from one of his lymph nodes in 2001 indicated sarcoidosis; however, the oncologist's review of that biopsy showed non-necrotizing granulomata.  Due to the persistence of the lymphatic condition 10 years later (and due to the Veteran's exposure to Agent Orange), the oncologist recommended a repeat lymph node biopsy in September 2010.  The reports of this biopsy also indicated non-necrotizing granulomata.  

In March 2012, a biopsy was done of the Veteran's right groin lymph node.  Prominent epithelioid histiocytes with associated poorly formed granulomas were noted.  The pathology report stated that the etiology of the changes seen in the lymph node was not definitively identified and that the following causes should be considered: infectious etiologies; sarcoidosis; toxoplasmosis; neoplastic processes, particularly Hodgkin's disease; and reactive disease processes.  In July 2012, a VA examiner was asked to provide an opinion whether lymphoma consistent with Hodgkin's disease was present.  The examiner, unfortunately, stated that he was not able to render an opinion.  

Records from one of the Veteran's treating physicians in April 2014 state that the Veteran had a current diagnosis of Hodgkin's disease, unspecified type.  

As medical evidence of record indicates that the Veteran has a current diagnosis of Hodgkin's disease, treatment records indicate that the etiology of his lymphatic condition characterized by non-necrotizing granulomata should consider a diagnosis of Hodgkin's disease, and the most recent VA examiner indicated that they were unable to exclude an etiology of Hodgkin's disease for the Veteran's lymphatic condition, the Board finds the evidence indicates a diagnosis of Hodgkin's disease is appropriate.    

The Veteran's exposure to herbicides has been conceded, and Hodgkin's disease is a condition that warrants presumptive service connection under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.309(e) (2015).  Therefore, the Board finds that service-connection is warranted on a presumptive basis.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for a lymph node disorder, to include Hodgkin's disease, is granted. 


ORDER

Entitlement to service connection a lymph node disorder, to include Hodgkin's disease, is granted, subject to the rules governing payment of monetary benefits.



REMAND

The Board finds that the Veteran's claim for an increased rating requires additional development prior to adjudication.  The Veteran has asserted that he should be considered for a higher disability rating for the residuals of his prostate cancer due to renal impairment; however, the relationship between the Veteran's current renal impairment and the residuals of his service-connected prostate cancer is unclear. 

The Veteran's treating nephrologist indicated that the Veteran had chronic kidney disease creatine (1.75 mg/dl) and a renal cyst in July 2010.  The Veteran underwent a prostatectomy in February 2005 and he underwent related chemotherapy in 2006.  He also underwent multiple subsequent surgeries to attempt to treat resulting symptoms of voiding dysfunction and erectile dysfunction; however, none of these records indicate that the Veteran's renal impairment is related to his prostate condition or treatment related to his prostate condition.  As the record is unclear regarding the origin of the Veteran's renal symptoms, the Board finds that opinion should be sought regarding their etiology.   

As malignant neoplasms of the genitourinary system are evaluated under 38 C.F.R. § 4.115(a), Diagnostic Code 7528, which rates disability based upon the predominate condition between voiding dysfunction or renal dysfunction, the Board is unable to otherwise rate the Veteran's voiding dysfunction until it is determined whether the Veteran's renal dysfunction is at least as likely as not due to the residuals of his prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  First, undertake appropriate efforts to contact the Veteran and his representative, and obtain any outstanding treatment records from Dr. R. Roy, his nephrologist, and any other outstanding treatment records identified by the Veteran.  Any records obtained should be associated with the claims file.  

2. After the above-development has been completed, schedule the Veteran for a VA examination to determine the etiology his current renal disability.  The examiner is asked to review the Veteran's claims file and provide opinions whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current renal disability was caused, or aggravated by (permanently worsened), by his service-connected residuals of prostate cancer, including any surgeries performed to treat symptoms of frequent voiding or erectile dysfunction.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


